Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-56 are objected to because of the following informalities:   
	In claim 1, lines 2-3, claim 14, lines 3-4, claim 21, lines 2-3, claim 27, lines 2-3, claim 32, lines 5-6, claim 39, lines 6-7, claim 46, lines 5-6, and claim 52, lines 5-6, the claim language recitation of “one or more radio resource control messages comprising:” should be changed to -- one or more radio resource control messages comprising configuration parameters of a cell, wherein the configuration parameters comprising: --  based on paragraphs [142]-[143] of the original specification to avoid the confusion and ambiguity since the resource parameters of the reference signals, beam failure recovery type indicator and/or random access preambles only belong to the configuration parameters, which are parts of the radio resource control messages.
 	Claims 2-13, 15-20, 22-26, 28-31, 33-38, 40-45, 47-51, 53-56 are objected for depending on claims 1, 14, 21, 27, 32, 39, 46 and 52, respectively.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
 	In claim 1, lines 4 and 6, it is unclear as to what “one or more first reference signal resource parameters” and “one or more second reference signal resource parameters” are referring to or are consisted of.  Lines 10-11, it is confusing and ambiguous for reciting “detecting, based on at least one of the first plurality of reference signals, at least one beam failure” since only the “one or more first reference signal resource parameters of a first plurality of reference signals” are received, not the first plurality of reference signals.  How can the at least one beam failure be detected based on at least one of the first plurality of reference signals, which are not even received by the wireless device.  Lines 12-14, it is also confusing and ambiguous for reciting “selecting, based on the beam failure recovery type indicator and a channel quality of the second plurality of reference signals, a preamble of the one or more random access preambles” since the second plurality of reference signals are not received by the wireless device via any channel.  Where is the channel quality measured from?
 	Claims 2-5 are rejected for depending on claim 1.
 	In claim 6, lines 3-4, it is unclear as to where the first channel is coming from and where the first channel quality is determined from.
 	In claim 7, lines 2-3, it is unclear as to where the second channel is coming from and where the second channel quality is determined from.
 	Claims 14-20 are rejected for substantially same reasons as claims 1-7, except the method is performed by the base station perspective, instead of the wireless device.
 	In claim 21, lines 6-7, it is confusing and ambiguous for reciting “detecting, based on at least one of the plurality of reference signals, at least one beam failure” since only the “one or 
 	In claim 23, lines 5 and 7, it is unclear as to what “one or more first reference signal resource parameters” and “one or more second reference signal resource parameters” are referring to or are consisted of.
 	In claim 24, lines 2-3, it is confusing and ambiguous for reciting “selecting, based on the beam failure recovery type indicator and a channel quality of the second plurality of reference signals, the preamble” since the second plurality of reference signals are not received by the wireless device via any channel.  Where is the channel quality measured from?
 	Claims 22, 25 and 26 are rejected for depending on claim 21.
	In claim 27, line 4, it is unclear as to what the “one or more resource parameters of a plurality of reference signals” are referring to or consisted of and what purpose that the one or more resource parameters serves.
 	In claim 28, lines 5 and 7, it is unclear as to what “one or more first reference signal resource parameters” and “one or more second reference signal resource parameters” are referring to or are consisted of.
 	Claims 29-31 are rejected for depending on claim 27.
 	Claims 32-38 are rejected for substantially identical reasons as claims 1-7, except each claim is in an apparatus claim format.
 	Claims 39-45 are rejected for substantially identical reasons as claims 14-20, except each claim is in an apparatus claim format.
 	Claims 46-51 are rejected for substantially identical reasons as claims 21-26, except each claim is in an apparatus claim format.
 	Claims 52-56 are rejected for substantially identical reasons as claims 27-31, except each claim is in an apparatus claim format.
Allowable Subject Matter
Claims 1-56 would be allowable if rewritten or amended to overcome the claim objection and rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465